DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, the second limitation, “setting a performance position at a first time point …” is indefinite.
Firstly, it is unclear if the performance position, recited in “ setting a performance position”, is separate (different position) or included within the estimated performance positions. 
Lastly, the limitation is indefinite given it recites setting a performance position to a performance position. The claim language lacks clarity since a performance position, already at a first point, is recited as set to a point prior to the first point. Please clarify whether it is intended that the performance position is adjusted to the position prior to the first point, or if they are indeed separate performance positions. 
In claim 3, it is recited that a transition of a performance position is controlled. Please clarify which performance position is being controlled or if it is in fact yet another separate or different performance position.
“The performance position” is recited in claim 5. Please clarify to which performance position this refers.
Further in claim 5, it is unclear what the Applicant intends by “under different conditions”. No previous conditions have been outlined and therefore “different conditions” are indefinite and undefined.
Claims 6 and 11 include similar limitations as rejected above in claim 1. 
Claims 8 and 13 are rejected for similar reasons as discussed above in claim 3.
Claims 10 and 15 are rejected for similar reasons as discussed above in claim 5.
The remaining claims depend from and therefore include the rejected limitations above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Maezawa et al. (US 2017/0256246).
In terms of claim 1, Maezawa et al. teaches a performance analysis method (see Abstract) comprising sequentially estimating and identifying performance positions within a musical piece by an analysis process as claimed (see paragraphs [0007], [0027], [0031] and [0035]), and setting performance positions, at time points, along a time axis, spaced apart from each other, wherein one point is prior to, or precedes, another (see paragraphs [[0031], [0050], [0064]). (See also paragraphs [0007], [0029]-[0031], [0034], [0035], [0040], [0044], [0050], [0056], [0058] and [0064]).
As for claim 2, Maezawa et al. teaches time points and positions dependent upon instructions received from a user (UA, UB) (see references cited above).
As for claim 3, Maezawa et al. teaches controlling and adjusting the delay position after a time point corresponding to a performance position (see references cited above, in particular paragraph [0058]).
As for claim 4, Maezawa et al. teaches pausing the estimating or identifying  while an adjustment amount is determined, and then resuming once delay is set (see references cited above, in particular Figures 7A and 7B, and paragraph [0030]).
As for claim 5, Maezawa et al. teaches specifying temporary or provisional positions (see paragraph [0031]).
In terms of claims 6-10, the same reasoning applied in the rejection of method claims 1-5, mutatis mutandis, applies to the subject-matter of apparatus claims 6-10, given the apparatus is considered inseparable from the method of using the apparatus.(See refences cited above).
In terms of claims 11-15, Maezawa et al. teaches the method of claims 1-5 implemented as a program stored on a non-transitory computer readable medium (see paragraph [0067]). (See references cited above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent application publications to Maezawa (US 2019/0156802 and US 2019/0237055) and the US patent to Nakadai et al. (8,440,901).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/15/2022